DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over John P Nauseef U.S. Patent Publication 2016/0195923 A1 (Nauseef) in view of John Justin Caffrey U.S. Patent 8,340,313 B2 (Caffrey).
Regarding claim 1, Nauseef discloses a chair system discloses a chair system comprising: a main unit comprising a wireless transmitter, a subwoofer, an audio stream receiver, and a processor ([0037]); and an untethered chair comprising a plurality of speakers, a power source, and a wireless receiver for receiving a processed audio stream from the main unit (Figure 1 Element 102).  Nauseef does not directly disclose the main unit to be physically separated from the untethered chair.  Caffrey discloses an audio system comprising a main unit (Figure 1 Element 34) is physically separated from the system base (Element 32).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Nauseef as taught by Caffrey to include Caffrey’s wireless main unit physically disconnected from other components that output audio.  Such a modification would provide a means to have a main unit that is wireless from alternative audio output components.  

Claim 2-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nauseef in view of Caffrey further in view of Shahriar S. Afshar U.S. Patent Publication 2010/0260371 A1 (Afshar).
Regarding claim 2, Nauseef in view of Caffrey discloses the chair system wherein the main unit receives an audio stream with the audio stream receiver ([0037] and [0065], Nauseef).  Nauseef in view of Caffrey does not directly disclose the main unit to process low and high frequency portions, thereby filtering the frequencies to be distributed to the subwoofer and the speakers, respectively.  Afshar discloses an acoustic system wherein the main unit receives an audio stream with the audio stream receiver, processes the audio stream with the processor at the main unit to obtain a low frequency portion with audio frequencies at or below a threshold frequency and a high frequency portion with audio frequencies above the threshold frequency, sends the high frequency portion to the wireless receiver for playing the high frequency portion with the plurality of speakers, and plays the low frequency portion with the subwoofer ([0037, 0048-0050], splitter distributing sound to subwoofer and alternative speakers).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Nauseef in view of Caffrey as taught by Afshar to include Afshar’s main unit operational details.  Such a modification provides a detailed configuration of the frequency distribution to the specified audio output components.  
Regarding claim 3, Nauseef in view of Caffrey in view of Afshar discloses the chair system further comprising: a plurality of frontal speakers, wherein the untethered chair further comprises a posture sensor module with at least one posture sensor and a posture transmitter, and wherein the posture sensor module detects and sends a position of a user on the untethered chair to the processor, and wherein the processor processes the high frequency potion according to the position of the user, and wherein the processor processes the audio stream to obtain a frontal portion, and sends the frontal portion to the untethered chair for playing at the plurality of frontal speakers ([0037], [0088], [0108], Nausheef).  
Regarding claim 4, Nauseef in view of Caffrey in view of Afshar discloses the chair system further comprising: a receiving means to receive a set of personalization data of the user, wherein the audio stream is processed according to the set of personalization data ([0060], [0101], Nauseef).  
Regarding claim 5, Nauseef in view of Caffrey in view of Afshar discloses the chair system wherein the audio stream is processed according to audio characteristics of the plurality of speakers on the untethered chair (Figure 1; [0041], [0051], Nausheef). 
Regarding claims 6 and 7, Nauseef in view of Caffrey in view of Afshar discloses the chair system wherein an appropriate delay is added to the low frequency portion and/or the high frequency portion to ensure audio synchronization between the low frequency portion and the high frequency portion ([0066], Nauseef audio output modification in view of frequency filtering as taught in Afshar); wherein an appropriate delay is added to the low frequency portion, the high frequency portion and/or the frontal portion to ensure audio synchronization between the low frequency portion, and the high frequency and the frontal portion ([0066], Nauseef).  
Regarding claim 9, Nauseef in view of Caffrey in view of Afshar discloses the method and chair system wherein the audio stream receiver has a wired or wireless connection to an external audio source ([0043], [0094], Nauseef).  
Regarding claims 10, 11, Nauseef in view of Caffrey in view of Afshar discloses the method and chair system wherein the subwoofer is integrally coupled to the main unit; coupled wired or wirelessly to the main unit ([0037], [0050] Nauseef in view of Caffrey Figures 4-6). 

Claims 12-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nauseef in view of Shahriar S. Afshar U.S. Patent Publication 2010/0260371 A1 (Afshar) further in view of Caffrey.
Regarding claim 12, Nauseef discloses a method of processing audio for a chair system having a main unit and an untethered chair, the method comprising: receiving an audio stream with an audio stream receiver; processing the audio stream with a processor; playing various audio to designated speakers (Figure 1, [0037][0065]).  Nauseef does not directly disclose the main unit to process low and high frequency portions, thereby filtering the frequencies to be distributed to the subwoofer and the speakers, respectively.  Afshar discloses an acoustic system wherein the main unit receives an audio stream with the audio stream receiver, processes the audio stream with the processor at the main unit to obtain a low frequency portion with audio frequencies at or below a threshold frequency and a high frequency portion with audio frequencies above the threshold frequency, sends the high frequency portion to the wireless receiver for playing the high frequency portion with the plurality of speakers, and plays the low frequency portion with the subwoofer ([0037, 0048-0050], splitter distributing sound to subwoofer and alternative speakers).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Nauseef as taught by Afshar to include Afshar’s main unit operational details.  Such a modification provides a detailed configuration of the frequency distribution to the specified audio output components.  
Nauseef in view of Afshar does not directly disclose the main unit to be physically separated from the untethered chair.  Caffrey discloses an audio system comprising a main unit (Figure 1 Element 34) is physically separated from the system base (Element 32).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Nauseef in view of Afshar as taught by Caffrey to include Caffrey’s wireless main unit physically disconnected from other components that output audio.  Such a modification would provide a means to have a main unit that is wireless from alternative audio output components.  
Regarding claims 13 and 15, Nauseef in view of Afshar in view of Caffrey discloses the method wherein the step of playing the low frequency portion and/or the step of playing the high frequency portion further comprise adding an appropriate delay to ensure audio synchronization between the low frequency portion and the high frequency portion ([0066], Nauseef).  
Regarding claims 14, Nauseef in view of Afshar in view of Caffrey discloses the method further comprising the steps of: providing a plurality of frontal speakers; detecting a position of a user on the untethered chair with a posture sensor module having at least one posture sensor and a posture transmitter, and sending the position of the user to the processor; processing the high frequency portion according to the position of the user; processing the audio stream with the processor to obtain a frontal portion, and sending the frontal portion to the plurality of frontal speakers; and playing the frontal portion with the plurality of frontal speakers ([0037], [0088], [0108], Nauseef).  
Regarding claim 16, Nauseef in view of Afshar in view of Caffrey discloses the method further comprising the steps of: receiving a set of personalization data of the user with a receiving means; and processing the audio stream according to the set of personalization data ([0060], [0101], Nauseef).  
Regarding claim 17, Nauseef in view of Afshar in view of Caffrey discloses the method further comprising the step of: processing the audio stream according to audio characteristics of the plurality of speakers on the untethered chair ([0050], [0066], Nauseef).  
Regarding claim 18, Nauseef in view of Afshar in view of Caffrey discloses the method and chair system wherein the audio stream receiver has a wired or wireless connection to an external audio source ([0043], [0094], Nauseef).  
Regarding claims 19 and 20, Nauseef in view of Afshar in view of Caffrey discloses the method and chair system wherein the subwoofer is integrally coupled to the main unit; coupled wired or wirelessly to the main unit ([0037], [0050] Nauseef). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nauseef in view of Caffrey in view of Afshar in view of Terry Cassaday U.S. Patent 8,016,351 B2 (Cassaday). 
Regarding claim 8, Nauseef in view of Caffrey in view of Afshar discloses the chair system comprising the power source.  Nauseef in view of Caffrey in view of Afshar does not directly disclose the power source to be a user-removable battery.  Cassaday discloses a chair system wherein the power source is a user-removable battery (Element 79).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Nauseef in view of Caffrey as taught by Cassaday to include Cassaday’s power source.  Such a modification would provide a means to enhance the untethered features of the chair assembly.  
Response to Arguments
Applicant's arguments filed September 19, 2022 have been fully considered but they are not persuasive.
Applicant argues Caffrey teaches away from locating the audio stream receiver in the unit with the subwoofer.  Applicant’s argues structural limitations that are not represented in the claims.  Regardless, Caffrey discloses a system for wireless audio including a main unit and a wireless subwoofer in communication with receiving signals from the main unit ([0020]).  
The motivation of modifying Nauseef as taught by Afshar to include Afshar’s main unit operational details is an obvious modification well known in the art.  Afshar discloses both high and low frequency portions of an audio stream to be played with a plurality of speakers ([0037]).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636